26 F.3d 126
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Dickey D. KASTER, Appellant,v.Steve L. SCHUTTE;  Mike Ashby; Paul Martin, Appellees.
No. 93-3522.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 13, 1994.Filed:  June 17, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Dickey D. Kaster appeals the district court's1 order dismissing his complaint under 42 U.S.C. Secs. 1983, 1985, and 1986.  Having carefully reviewed the record, we conclude that the district court correctly dismissed Kaster's complaint on the basis of res judicata.  As an opinion would lack precedential value, we affirm the district court's order.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



1
 The Honorable Donald E. O'Brien, Senior United States District Judge for the Northern District of Iowa